13‐2042‐cr
   United States v. Anthony Cuti


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                ____________________

                                      August Term, 2013

             (Argued: March 12, 2014                     Decided: September 11, 2014
                              Amended: February 6, 2015)

                                    Docket No. 13‐2042‐cr

                                    ____________________

                               UNITED STATES OF AMERICA,

                                           Appellee,
                                             v.

                                      ANTHONY CUTI,

                                     Defendant‐Appellant.*

                                    ____________________

   Before: JACOBS and POOLER, Circuit Judges, and ROMÁN, District Judge.**

            Appeal from a final order of restitution entered on May 13, 2013 in the



      *
           The Clerk of Court is directed to amend the case caption as indicated
above.
      **
       The Honorable Nelson S. Román, United States District Judge for the
Southern District of New York, sitting by designation.
United States District Court for the Southern District of New York (Deborah

A. Batts, J.) pursuant to the Victims and Witnesses Protection Act (“VWPA”),

18 U.S.C. § 3663. We vacate the district court’s order and remand for the sole

purpose of considering the restitution order in light of our further

clarifications about what expenses are properly deemed “necessary” under

the VWPA and extension of the reasoning in United States v. Maynard, 743 F.3d

374 (2d Cir. 2014). We affirm in all other respects.

                             ____________________

                          BRIAN C. BROOK, Clinton Brook & Peed (Matthew
                          J. Peed, on the brief), New York, N.Y., for Defendant‐
                          Appellant.

                          JUSTIN ANDERSON, Assistant United States
                          Attorney (Preet Bharara, United States Attorney for
                          the Southern District of New York; Rebecca M.
                          Ricigliano, Michael C. Gerber, Assistant United
                          States Attorneys, on the brief), New York, N.Y., for
                          Appellee.

POOLER, Circuit Judge:

      Following a jury trial, Anthony Cuti was convicted on June 8, 2010 of

one count of conspiracy to make false statements and four counts of securities

fraud and was sentenced on August 22, 2011 to concurrent terms of thirty‐six



                                        2
months of imprisonment, to be followed by concurrent terms of three years of

supervised release. In this appeal, Cuti challenges: (1) whether the district

court’s decision to award restitution, directly following its denial of Cuti’s

motion for a new trial and after initially declining to award restitution,

evinced judicial vindictiveness in violation of his due process rights; and (2)

whether the district court’s award of restitution constituted an abuse of

discretion. 

      As set forth below, we clarify whether particular expenses incurred are

“necessary” under the VWPA and extend the reasoning of our recent decision

in United States v. Maynard, a case construing the Mandatory Victims

Restitution Act (“MVRA”), to cases under the VWPA.  In short, we conclude

that the restitution order improperly includes legal expenses incurred in

connection with a civil arbitration that, while connected to the offense of

conviction, was not undertaken or pursued in aid of the prosecution.  We also

clarify that non‐victims are eligible for restitution only to the extent such

payments were made on behalf of the victim.  We therefore vacate the district

court’s order of restitution for this limited  purpose, and otherwise affirm the

remainder of the court’s restitution order.

                                         3
                                BACKGROUND

I.    Underlying Criminal Proceedings

      Anthony Cuti was the Chief Executive Officer (“CEO”), and board

chairman of Duane Reade until 2005.  The evidence introduced at Cuti’s

criminal trial showed that from 2000 to 2004, Cuti and his co‐defendant

William Tennant, Duane Reade’s former Chief Financial Officer (“CFO”) and

senior vice‐president, executed two different fraudulent accounting schemes

in order to inflate the company’s reported earnings.

      Following trial, the  jury returned a verdict finding Cuti guilty on all

counts: conspiracy under 18 U.S.C. § 371 (Count 1); and securities fraud in

violation of 15 U.S.C. §§ 78j(b) & 78ff, 17 C.F.R. § 240.10b–5 and 18 U.S.C. § 2

(Count 2); making false statements in two SEC filings in violation of 15 U.S.C.

§§ 78m(a) & 78ff, 17 C.F.R. § 240.13a–1 and 18 U.S.C. § 2 (Counts 3 and 4); and

making false statements in another SEC filing in violation of 15 U.S.C. §§

78o(d) & 78ff, 17 C.F.R. §§ 240.15d–1 & d–13, and 18 U.S.C. § 2 (Count 5).

Tennant was acquitted on Count 1 and convicted on Count 2.  The district

court denied both defendants’ motions for a new trial and sentenced Cuti and

                                        4
Tennant principally to imprisonment for three years and time served,

respectively, and imposed fines of $5 million on Cuti and $10,000 on Tennant. 

Cuti and Tennant’s convictions were upheld in June 2013. See generally United

States v. Cuti, 720 F.3d 453 (2d Cir. 2013); United States v. Cuti, 528 F. App’x 84

(2d Cir. 2013).

II.   Duane Reade’s Internal Investigations

      Oak Hill, a private equity firm, acquired Duane Read in 2004, and in

2005 terminated Cuti’s employment without cause.  Duane Reade and Cuti 

were unable to resolve certain disagreements regarding post‐termination

benefits for Cuti, and he filed an arbitration demand against Duane Reade on

September 1, 2006.  The law firm Paul, Weiss, Rifkind, Wharton & Garrison,

LLP (“Paul, Weiss”), which has represented Oak Hill since 1978, was retained

to represent Duane Reade in the arbitration. 

      In late August 2006, one week before Cuti initiated the arbitration,

Duane Reade’s general counsel Michelle Bergman was notified by Duane

Reade’s former Director of Construction about several suspicious “credit and

rebilling” transactions made at Cuti’s instruction that improperly classified

several million dollars as capital expenditures.  Bergman notified Paul, Weiss;

                                         5
and the Audit Committee of Duane Reade’s board of directors retained

Cooley Godward Kronish LLP (“Cooley”) as independent counsel, along with

forensic accounting firm AlixPartners LLP, to conduct an internal

investigation.  On November 22, 2006, Paul, Weiss filed counterclaims in the

arbitration based on this credit rebilling fraud.  Cuti refused to be interviewed

by Cooley unless Duane Reade withdrew certain of these arbitration‐related

counterclaims.  No interview with Cuti was conducted, and on December 13,

2006, Cooley issued a report to Duane Reade’s Audit Committee on this credit

rebilling scheme. 

        In February 2007, Paul, Weiss uncovered evidence of a real estate

income concession transaction (identified as the “Blue Trophy” transaction)

involving Cuti that looked suspicious.  Once again, Cooley and AlixPartners

were retained by the Audit Committee to investigate.  In a report to the Audit

Committee dated May 18, 2007, Cooley concluded that between 2000 and 2005

“Cuti engaged in a fraudulent scheme designed to result in upfront

recognition of real estate concession income to improve Duane Reade’s

earnings.” App’x at 424 (quotation marks omitted). Cooley also explained

that:

                                        6
      The impetus for the investigation was information learned by
      attorneys at [Paul, Weiss], Duane Reade’s outside counsel, in the
      course of their preparation for the arbitration commenced against
      Duane Reade by its former CEO, Anthony Cuti. The information
      was communicated by Paul[,] Weiss attorneys . . . and related to a
      specific income item recognized by Duane Reade in the Second
      Quarter of 2001. Paul[,] Weiss attorneys shared that information
      with members of the Audit Committee, and the Audit Committee
      determined that further investigation into items classified as real
      estate concession income during the period 2000‐2006 was
      warranted.

App’x at 312. 

      The results of these internal investigations led to the filing of amended

counterclaims and affirmative defenses in the arbitration proceedings in April

2007, which the Arbitrator accepted on May 17, 2007.  A few days later, on

May 22, 2007, Duane Reade’s counsel met with representatives of the U.S. 

Attorney’s Office (“USAO”) for the Southern District of New York and with

the regional office of the SEC to disclose the internal investigations and their

findings. 

      The government commenced its own investigation into Duane Reade’s

finances. Duane Reade cooperated in the USAO investigation, attending

meetings with the prosecutors, participating in telephone calls, and

responding to numerous requests for documents and information.  In July


                                        7
2007, the arbitration proceeding was stayed at the request of the government. 

Many Duane Reade employees, both former and current, were interviewed as

part of the government’s investigation. Duane Reade provided independent

counsel for each, pursuant to each employee’s individual contract, Duane

Reade’s bylaws, or its certificate of incorporation.  

       Throughout this time, Oak Hill and Duane Reade agreed to share the

costs of legal representation by Paul, Weiss, with Oak Hill paying 65% percent

and Duane Reade paying 35% of the fees from January 2007 through

September 2008. Ultimately, the government investigation led to an

indictment being returned against Cuti on October 9, 2008, charging Cuti in

five counts.  The SEC also filed a parallel civil action against Cuti arising out

of the same conduct.  

III.   Post‐Verdict Proceedings in the District Court

       Cuti was found guilty on all counts on June 8, 2010.  In October 2010,

Oak Hill and Duane Reade submitted a joint impact statement seeking an

order of restitution of approximately $53 million—with the majority of the

amount requested to compensate for the amount that Oak Hill claimed that it

overpaid for its acquisition of Duane Reade as a result of Cuti’s fraud.  So that

                                         8
the government could present its theory of loss and restitution, the district

court held a Fatico hearing over seven days from November 2010 to June 2011. 

      On July 28, 2011, Cuti moved for a new trial, premised on newly

acquired evidence that one of the government witnesses had given perjured

testimony at trial.  The following day, the district court issued an order and

memorandum addressing Oak Hill and Duane Reade’s requests for

restitution. United States v. Cuti, No. 08 C.R. 972(DAB), 2011 WL 3585988

(S.D.N.Y. July 29, 2011) (“Initial Restitution Order”). The court concluded that

Oak Hill was not entitled to restitution in the amount of Oak Hill’s alleged

overpayment for Duane Reade because the Government had not met its

burden of showing that Oak Hill suffered a loss attributable to Cuti’s offense

conduct. Id. at *3‐6. Next, though the court acknowledged that it “could” order

discretionary restitution under the VWPA, id. at *7 n.10, it declined to order it,

on account of “complex issues of fact as to the amount of restitution that

would unduly complicate and prolong the sentencing process”—i.e., “the

determination of just what are the types of costs Oak Hill and Duane Reade

have incurred.” Id. at *7. While it was “clear that Oak Hill and Duane Reade

have expended staggering amounts of money, time, and effort in the

                                        9
investigation and prosecution of Defendant Cuti’s Title 18 offense,” the court

expressed concern that “some arbitration‐related costs . . . could be imbedded

in the restitution calculations,” and that “the net reimbursement of all costs . . .

can best be addressed in the context of Oak Hill, Duane Reade and Defendant

Cuti’s arbitration proceedings.” Id. The Initial Restitution Order did not address

Cuti’s recently‐filed motion for a new trial. Sentencing was scheduled for

August 22, 2011. 

      On August 12, 2011, Duane Reade and Oak Hill asked the court to

reconsider its position regarding restitution, a request which the court

summarily denied on August 16, 2011.  However, on August 19, the court

issued a subsequent order vacating its declination of Oak Hill and Duane

Reade’s request for reconsideration. It also vacated its Initial Restitution Order. 

The court’s order indicated that it would “impose restitution and retain

jurisdiction for the purpose of determining the appropriate amount” at

Defendant Cuti’s sentencing. App’x at 21. The court also directed Cuti to

respond to Oak Hill’s August 12, 2011 letter.  That same day, the court also

denied Cuti’s motion for a new trial.  Cuti was sentenced as scheduled on

August 22, 2011.   

                                         10
      A partial restitution order, issued October 14, 2011, ruled “that expenses

attributable to the non‐criminal proceedings are not appropriate for

restitution,” and that “Oak Hill, separate and apart from issues relating to

Duane Reade, is not a victim to whom restitution is owed based on the

Court’s finding that the Government failed to establish a loss.” Special App’x

at 2. The court also concluded that “Oak Hill in its capacity as successor to

Duane Reade is compensable.”  Special App’x at 2. The court determined that

certain  fees and expenses for Cooley and AlixPartners were subject to

restitution, as were certain fees and expenses of Duane Reade’s accountants

and auditors, as well as costs of the “Kroll Ontrack database.”  Special App’x

at 2. The court then referred the remaining fees and expenses for an inquest

before Magistrate Judge Pitman. Special App’x at 2‐3.    

        Following the magistrate judge’s December 21, 2012 Report and

Recommendation (“R&R”), the court conducted a de novo review and

adopted the R&R with some modifications. United States v. Cuti, No. 08 C.R.

972(DAB), 2013 WL 1953741 (S.D.N.Y. May 13, 2013) (“Cuti Restitution Order”). 

The court determined that restitution was only available pursuant to the

VWPA, not the MVRA, and that Oak Hill was entitled to restitution not as a

                                       11
“victim,” but only as a “non‐victim” that had been required to make

payments to Duane Reade, the actual victim of Cuti’s crime, under 18 U.S.C. §

3664(j)(1). Id. at * 3‐6.  The court then concluded that certain legal fees and

expenses paid to Paul, Weiss were “necessary and related to Duane Reade’s

participation in the investigation or prosecution of the criminal case against

Defendant Cuti” and subject to restitution, id. at * 7; as were certain other legal

fees for the costs of counsel for current and former Duane Reade employees,

id. at * 9‐10; as well as the fees to Cooley, forensic accountants and Duane

Reade accountants, and the Kroll Ontrack database, id. at * 11; for a total

award of $7,615,217.90.  Id. The court concluded that Cuti had the ability to

pay the full amount of restitution, and ordered a payment schedule of 15% of

his gross monthly income, beginning in the second month of his supervised

release. Id. at *12. Given its conclusion that Oak Hill was only entitled to

restitution as a “non‐victim,” the court ordered Cuti to make restitution

payments in the amount of $6,145,961.40 to Duane Reade first, prior to making

any restitution payments to Oak Hill, in accordance with § 3664(j)(1). Id. It is

from this May 13, 2013 Opinion that Cuti appeals.




                                        12
                                 DISCUSSION

      Cuti makes two challenges to the Cuti Restitution Order. He asserts that

the district court’s August 19, 2011 reversal of its July 29, 2011 order (declining

to award restitution) and the timing of that reversal “immediately after

denying Cuti’s motion for a new trial” created the appearance of a “vindictive

sentencing increase” under North Carolina v. Pearce, 395 U.S. 711 (1969), and

that this requires vacatur. He also seeks vacatur because he argues that (1)

Oak Hill was not a “victim”; (2) Duane Reade’s employees’ legal fees should

not have been included in the restitution order; and (3) because the restitution

order improperly included expenses incurred prior to the government’s

investigation and prosecution of Cuti’s criminal case.  

I.    Applicable Legal Standards

      A.     Vindictiveness 

      In Pearce, the Supreme Court held that “[d]ue process of law . . .

requires that vindictiveness against a defendant for having successfully

attacked his first conviction must play no part in the sentence he receives after

a new trial.” 395 U.S. at 725. In so holding, the court noted that “whenever a

judge imposes a more severe sentence upon a defendant after a new trial, the

                                        13
reasons for his doing so must affirmatively appear.” Id. at 726. “Otherwise, a

presumption arises that a greater sentence has been imposed for a vindictive

purpose—a presumption that must be rebutted by objective information . . .

justifying the increased sentence.” Alabama v. Smith, 490 U.S. 794, 798‐99 (1989)

(omission in original and internal quotation marks omitted).

      The Pearce presumption “do[es] not apply in every case where a

convicted defendant receives a higher sentence on retrial” or at resentencing.

Texas v. McCullough, 475 U.S. 134, 138 (1986). “The presumption exists to

prevent not enlarged sentences after a new trial but rather vindictiveness of a

sentencing judge.” United States v. Singletary, 458 F.3d 72, 76 (2d Cir. 2006)

(internal quotation marks omitted). “[B]efore a defendant may invoke the

Pearce presumption, there must be a reasonable likelihood that the increase in

sentence is the product of actual vindictiveness on the part of the sentencing

authority.” Id. (internal quotation marks omitted).  

      B.     Restitution under the VWPA 

      The VWPA provides that “[t]he court, when sentencing a defendant

convicted of an offense under this title . . . , may order . . . that the defendant

make restitution to any victim of such offense.” 18 U.S.C. § 3663(a)(1)(A). The

                                         14
VWPA requires sentencing courts to consider the amount of the loss sustained

by the victim as a result of the offense, the defendant’s financial resources, the

financial needs and earning ability of the defendant and the defendant’s

dependents, and other factors the court deems appropriate. See

id. § 3663(a)(1)(B)(i). “While the district court must review these statutory

factors, detailed factual findings for each factor are not required.”  United

States v. Battista, 575 F.3d 226, 230 (2d Cir. 2009). “Any dispute as to the proper

amount or type of restitution shall be resolved by the court by the

preponderance of the evidence.” 18 U.S.C. § 3664(e).

      We review a district court’s restitution order “deferentially, reversing

only if in our view the trial court abused its discretion.” United States v. Amato,

540 F.3d 153, 159 (2d Cir. 2008). “To identify such abuse, we must conclude

that a challenged ruling rests on an error of law, a clearly erroneous finding of

fact, or otherwise cannot be located within the range of permissible

decisions.” United States v. Boccagna, 450 F.3d 107, 113 (2d Cir. 2006) (internal

quotation marks omitted).




                                        15
   II.       Analysis

             A.    Vindictiveness

             We first address Cuti’s vindictiveness argument. Cuti can point only to

   timing of the district court’s pivot regarding the feasibility of separating out

   the money spent in contemplation of arbitration from the funds spent on the

   investigation for his criminal case. As an initial matter, this is not the

   customary procedural posture for a claim of judicial vindictiveness, which

   usually involves a sentencing following an appeal from or collateral attack on

   a defendant’s conviction. With the particular procedural posture here, the

   district court had little reason or motivation to be vindictive. See, e.g.,

   McCulloch, 475 U.S. at 139 (“[U]nlike the judge who has been reversed, the

   trial judge here had no motivation to engage in self‐vindication.” (alteration in

   original and internal quotation marks omitted)). 

             Moreover, the district court’s decision to award restitution was clearly

   within the court’s discretion under Section 3663(a)(1)(B)(ii).1 The court’s


         1
        Section 3663(a)(1)(B)(ii) provides that “[t]o the extent that the court
determines that the complication and prolongation of the sentencing process
resulting from the fashioning of an order of restitution under this section
outweighs the need to provide restitution to any victims, the court may decline to
make such an order.” (emphasis added).

                                             16
   apparently sua sponte decision (to reconsider, and to undertake the significant

   task of considering a restitution award in this case) was neither an error of

   law, nor was it based on a clearly erroneous finding of fact. Emphasizing only

   the close temporal proximity between the court’s order denying his motion for

   a new trial and its decision to award restitution, Cuti has not pointed to

   anything concrete in the record to support his theory of vindictiveness. Thus,

   as we find no abuse of the district court’s discretion in its decision to award

   restitution under the VWPA, nor any “reasonable likelihood” that the decision

   was the product of actual vindictiveness, Singletary, 458 F.3d at 76, Cuti is not

   entitled to a presumption of vindictiveness.2 See McCulloch, 475 U.S. at 139

   (“The presumption of Pearce does not apply in situations where the possibility

   of vindictiveness is this speculative.”).  In this instance, the claim of

   vindictiveness, unaided by the presumption, fails as clearly insufficient.




      2
        Because we hold that the record cannot support any presumption of
vindictiveness under Pearce, we need not and do not analyze the government’s
argument that neither the Supreme Court nor our Circuit has ever permitted the
Pearce vindictiveness rule to apply outside of the context of a court having to re‐
sentence a defendant, either following remand or a grant of a new trial. (Red 20‐
21)

                                            17
      B.     Restitution

      Cuti’s first two restitution arguments—that Oak Hill should not have

been deemed eligible for restitution because it was not a victim of Cuti’s

fraud, and that Oak Hill should not have been reimbursed for paying its

employee’s legal fees—lack merit and do not warrant vacatur.  We find,

however, that in awarding Oak Hill restitution the district court failed to

properly clarify whether the restitution award to Oak Hill included work by

Paul, Weiss that only addressed Oak Hill’s legal interests.  As to Cuti’s

remaining argument, which challenges whether Duane Reade’s payment of

legal fees were “necessary” as contemplated under Section 3663(b)(4), we find

this too requires vacatur and remand.

             1.     Oak Hill as Non‐Victim Entitled to Restitution

      First, there was no abuse of discretion in the court’s decision to award

Oak Hill restitution under § 3664(j)(1) on the theory that Oak Hill paid

expenses on Duane Reade’s behalf. We permit restitution in situations where a

third party has directly paid an expense incurred by the victim, rather than

having the victim pay and having the third party reimburse the victim

afterward. See, e.g., United States v. Douglas, 525 F.3d 225, 254 (2d Cir. 2008)

                                         18
(“The fact that [third party] Brink’s paid for the headstone directly rather than

having [victim] Moran Sr. pay for it and reimbursing him does not relieve

Douglas of the obligation to make restitution for the cost incurred.”); United

States v. Malpeso, 126 F.3d 92, 95 (2d Cir. 1997) (upholding award of restitution

to the FBI under the VWPA even though FBI had paid the expense directly

instead of reimbursing the victim, there being “no significant functional or

economic difference between the indemnitor’s prior payment of the victim’s

expense and subsequent reimbursement”). 

      The district court found that Oak Hill was not a victim and

appropriately excluded fees paid to Paul, Weiss that reflected trial and post‐

trial work that advanced Oak Hill’s own legal interests.  However, the district

court did not discuss whether any of Oak Hill’s pre‐trial payments to Paul,

Weiss reflected work performed solely on behalf of Oak Hill.  As Cuti points

out, the record suggests that some of Paul, Weiss’s pre‐trial work may have

been performed on behalf of Oak Hill. Therefore, we vacate this aspect of the

district court’s restitution award.  On remand, the district court should

exclude any payments made by Oak Hill to Paul, Weiss that reflected legal




                                       19
work performed solely on Oak Hill’s behalf, whether incurred before, during

or after trial. 

               2.   Legal Fees for Duane Reade’s employees as “Necessary”
                    Expenses

       Next, Cuti asserts that Duane Reade did not “incur” legal fees on behalf

of its employees because it was not required to reimburse these legal fees. This

assertion is belied by the district court’s conclusion and factual finding that

“Duane Reade’s expenses for its employees’ counsel were necessary and

related to its participation in the Government investigation and prosecution of

. . . Cuti.” Cuti Restitution Order, 2013 WL 1953741, at *9. The district court

concluded further that these expenses “were necessary and constituted an

actual loss.” Id. at *10. This decision was soundly within the court’s exercise of

discretion. These costs were incurred during and as a direct result of the

government’s investigation into Cuti’s fraud, and the district court reasonably

concluded that Duane Reade was obligated to indemnify its employees’

independent legal representation for their participation in the government’s

investigation. The district court, along with the magistrate judge, carefully

parsed the legal fees paid for each individual employee, and only permitted



                                         20
fees related to the government’s investigation.  Such expenditures—resulting

from assistance provided to the government—are appropriately included in a

restitution order under the VWPA. See Battista, 575 F.3d at 234 (“[T]he district

court did not err in awarding the NBA attorneys’ fees incurred as a result of the

assistance it provided to the government in its investigation and prosecution of

Battista’s criminal offense.” (emphasis added)). We therefore affirm this

portion of the district court’s restitution order.

             3.      Other Legal Expenses Incurred by Duane Reade

      Cuti’s final argument requires us to consider whether expenses incurred

by Paul, Weiss on Duane Reade’s behalf in the course of its work on the

arbitration that also contributed to discovering Cuti’s fraud, in addition to the

expenses incurred by Cooley’s internal investigations into both frauds,

properly constitute “necessary . . . other expenses related to participation in

the investigation or prosecution . . . related to the offense” under 18 U.S.C.

§ 3663(b)(4). To engage with this question we must further clarify the types of

expenses that are “necessary” and “related to the offense” within the meaning

of Section 3663(b)(4).




                                          21
             i.     United States v. Maynard and “Necessary” Expenses

      Recently, in United States v. Maynard, we considered what constitutes

“necessary” expenses under the Mandatory Victims Restitution Act, 18 U.S.C.

§ 3663A(b)(4), reasoning that “[t]he victim expenses that are recoverable as

restitution under 18 U.S.C. § 3663A(b)(4) are expenses the victim was required

to incur to advance the investigation or prosecution of the offense.” 743 F.3d at

381 (emphasis added).

      In so concluding, we surveyed our prior case law, acknowledging that

our Circuit takes “a broad view of what expenses are ‘necessary’” in the

restitution context. See id. (citing United States v. Papagno, 639 F.3d 1093, 1101

(D.C. Cir. 2011) (“In reaching our conclusion, we recognize that several other

courts of appeals have taken a broader view of the restitution provision at

issue here.”)). In particular, our analysis considered two relatively recent

restitution opinions from our Court—Amato and United States v. Bahel. See

Amato, 540 F.3d 153; Bahel, 662 F.3d 610 (2d Cir. 2011). 

      In Amato, we affirmed a restitution award of attorney’s fees and

accounting costs incurred as a result of an internal investigation that

uncovered fraud “notwithstanding that not all of the effort and expense was

                                         22
requested by the government,” Maynard, 743 F.3d at 381. In Bahel, a

subsequent restitution case, “we affirmed restitution for legal fees incurred

when the United Nations hired outside counsel to conduct an internal

investigation rather than use on‐staff lawyers.” See id.; see also Bahel, 662 F.3d

at 647‐48. We reasoned that:

      In both [Amato and Bahel], the internal investigations paid for by
      the victims unmasked fraud and led to investigations conducted
      by the authorities. The expense of the internal investigations was
      necessary because the entity had interests to protect (the integrity
      of its ongoing operations and reputation, at the least) as well as a
      duty to protect those interests when faced with evidence, indicia,
      or a grounded suspicion of internal misconduct, and the
      investigation was a means calculated to achieve the protection of
      those interests.

Maynard, 743 F.3d at 381 (emphasis added).

      Though Maynard involved an award of mandatory restitution under the

MVRA, we have noted that “the provisions of the VWPA and the MVRA are

nearly identical in authorizing an award of restitution.” Battista, 575 F.3d at

230 (internal quotation marks omitted). In Battista, we concluded that the

“holding in Amato—concededly decided in the MVRA context—applies to the

almost verbatim statutory language in the VWPA. . . . The rationale that we

provided in support of our conclusion that attorneys’ fees were recoverable as

                                        23
‘other expenses’ under the MVRA applies with equal force to the VWPA.” Id.

at 233‐34. 

      With this in mind, we now extend Maynard’s reasoning to the VWPA.

Thus, “necessary . . . expenses related to participation in the investigation” as

described in the VWPA, 18 U.S.C. § 3663(b)(4), are “expenses the victim was

required to incur to advance the investigation or prosecution of the offense,”

Maynard, 743 F.3d at 381. This may include internal investigations undertaken

in the face of evidence—or grounded suspicion—of internal misconduct

which ultimately unmask fraud. Id.

              ii.   Duane Reade’s Expenses

      This extension of Maynard to restitution under the VWPA does not end

our inquiry. This is the case for two reasons. First, the internal investigation

here was initially motivated by Duane Reade’s need to defend itself in Cuti’s

arbitration proceeding. Second, Duane Reade retained two separate law firms

over the course of the arbitration, one to handle its own internal investigation,

the other  to assist with the government’s investigation. As such, this case

does not involve a straightforward “internal investigation paid for by the

victim” that unmasks fraud as described in Maynard. Id. 

                                        24
      In its final restitution order, the district court concluded that the

government had proved Paul, Weiss’s work was necessary under the VWPA

by relying on the government’s representations that Paul, Weiss’s work “gave

rise to the whole investigation of the real estate concession transactions,” and

“figured out there was a problem [with the credit and rebilling scheme].” Cuti

Restitution Order, 2013 WL 1953741, at *9 (internal quotation marks omitted).

The district court cited Amato, relying on our “broader view” of what “other

expenses” could be deemed necessary in the restitution statutes, specifically

including legal fees. Id. 

      If the purpose of an internal investigation is to uncover or investigate

fraud “when faced with evidence, indicia, or a grounded suspicion of internal

misconduct,” Maynard, 743 F.3d at 381, then such expenses are properly

deemed expenses that a “victim was required to incur to advance the

investigation or prosecution of the offense,” id., and thus subject to restitution.

On the other hand, where the record shows that a particular investigation was

commenced, and its corresponding expenses incurred for another reason (here

the defense of an impending arbitration by a disgruntled former executive)

then that particular investigation cannot be “a means calculated to achieve the

                                        25
protection” of a corporation’s “ongoing operations and reputation” for the

restitution purposes described in Maynard, id.

      The record on appeal bears no indication of when (if at all) Duane

Reade had Paul, Weiss shift its focus from a civil litigation defense to an

internal investigation premised on a “grounded suspicion of internal

misconduct.” Maynard, 743 F.3d at 381. Upon being notified of the credit

rebilling scheme in September 2006, Duane Reade’s Audit Committee retained

Cooley to conduct internal investigations and draft a report, while Paul, Weiss

was working on the arbitration and filing counterclaims.  Similarly, while

Paul, Weiss may have uncovered evidence of the real estate concession

scheme in February 2007 and subsequently “educate[d]” Cooley about it,

App’x at 351, it was Cooley that undertook and prepared the May 2007 report

on it for the Duane Reade board.  Paul, Weiss meanwhile continued to work

on the arbitration and amended its counterclaims and affirmative defenses

accordingly in April 2007.  A corporate client such as Duane Reade is entitled

to expend as much as it deems prudent on preparations for its defense in a

civil case or arbitration. However, under Maynard, not all such expenses are

“necessary” for restitution purposes. Here, there is no outward indication of

                                       26
when the investigative work specific to Paul, Weiss transmogrified from work

aimed at getting “dirt”on Cuti for the arbitration, see App’x at 313, into an

internal investigation to root out accounting or securities fraud. 

      Moreover, the entirety of the expenses incurred by Duane Reade for

both the Cooley and the Paul, Weiss internal investigations, premised on the

same underlying findings and conduct, cannot both have been “necessary” to

advance the government’s investigation under the VWPA. To the extent that

Paul, Weiss’s initial work on the real estate concession scheme, prior to

turning over its information to Cooley, was the work that “unmasked [the]

fraud,” Maynard, 743 F.3d at 381, Cooley’s work was probably not necessary.

And to the extent that Paul, Weiss may have “identif[ied]” the real estate

concession scheme, see App’x at 103 n.7, only to hand off the bulk of the

investigative work to Cooley (to interview employees,  prepare the May 18,

2007 report, etc.), the district court’s parsing of Duane Reade’s expenditures

must reflect these distinctions. To conclude that both firms’ expenses for

investigating the same two underlying frauds were “necessary” to the

government’s case would vitiate any limit on our already broad view of

“necessary” expenses. Inasmuch as the Cuti Restitution Order did so, this was

                                       27
   error requiring remand. 

          This is not to say that fees paid to two outside law firms working side‐

   by‐side on an internal investigation may not, in theory, be treated as necessary

   expenses under the VWPA. However, to be “necessary” for restitution, it is

   not enough that the expenses incurred “helped the investigation,” which is

   what the government represented below. App’x at 403 (emphasis added). On

   remand, the question for the district court is whether the government has

   proved by a preponderance of evidence that some, or any, of Paul, Weiss’s

   and Cooley’s expenses were “necessary to the investigation or prosecution” of

   Cuti’s criminal case. See Maynard, 743 F.3d at 382; Amato, 540 F.3d at 161. The

   court should consider at least whether the claimed expenditures by Paul,

   Weiss were redundant or duplicative of the expenses incurred for Cooley’s

   investigatory work—including whether one firm’s work served merely as a

   second opinion or to corroborate the other’s findings—as well as whether the

   fact that two independent firms were at times working in tandem created

   additional, needless administrative costs.3 

      3
         For example, while it appears undisputed that Paul, Weiss is responsible
for discovering the real estate concession fraud, and that it turned over its
documents and findings to the government on May 22, 2007, it is unclear to what

                                          28
          Ultimately, it may be that the lack of clarity in the record results in some

   of Duane Reade’s claimed expenditures not being subject to restitution.4 We

   leave such a determination for the district court in the first instance. At a

   minimum, Paul, Weiss’s expenses from meetings with the government,

   turning over its findings, and cooperating with the government’s own

   investigation are recoverable under our precedent as necessary expenses

   under Section 3663(b)(4). See Amato, 540 F.3d at 162. The question for remand

   is whether any other Paul, Weiss and Cooley fees satisfy the necessity

   requirement as clarified in our opinion today.5

extent, if any, Cooley’s report, dated May 18, 2007—and which was apparently
turned over to the government at a later date—was redundant in view of Paul,
Weiss’s own investigative documents, and vice versa. See, e.g., App’x at 350‐51;
402‐03; 456‐57.
      4
        Neither Cuti nor the government has provided us with the actual fee
requests, which remain filed in hard copy with the district court.  (As Cuti
explained in his brief to this Court: “Should this Court decide to undertake the
daunting task of attempting to examine these volumes itself, it should be aware
that the volumes were not filed electronically, although multiple hardcopies were
filed with the district court.”).
      5
       Cuti’s final argument is that the VWPA imposes a temporal limitation
that denies restituion for victim expenses incurred prior to the beginning of the
government’s investigation.  Cuti relies on wording in the MVRA, which permits
reimbursement of expenses “incurred during” a victim’s participation in the 
criminal investigation.  While we ordinarily read the MVRA and VWPA in pari
materia, see Battista, 575 F.3d at 223‐34, n. 7, the relevant statutory language

                                           29
                                    CONCLUSION

         For the reasons discussed above, we affirm the district court’s

   restitution order in part and vacate and remand in part. Specifically, we affirm

   the district court’s determination that Oak Hill could be awarded restitution

   as a “non‐victim.”  However, we vacate and remand for an explicit distinction

   between fees for work performed solely on behalf of Oak Hill which are not

   the basis for restitution and fees Oak Hill paid on behalf of Duane Reade

   which are properly included in the restitution award. In addition, we affirm

   the district court’s conclusion that Duane Reade’s employees’ attorneys fees

   were properly subject to restitution. As to whether Duane Reade’s payment of

   fees and costs to Paul, Weiss and Cooley constitute “necessary” expenses

   under the VWPA, we vacate and remand for further proceedings consistent

   with this opinion.   On remand, the district court is free to exercise its

   discretion as to whether “determining complex issues of fact related to the

   cause or amount of the victimʹs losses would complicate or prolong the



differs.  In contrast to the MVRA, the VWPA does not limit itself to expenses
incurred “during” the investigation.  Cuti’s argument also runs counter to the
Court’s decision in Amato, which permitted restitution for attorney’s fees
incurred prior to the government’s investigation.  See 540 F.3d at 162.

                                           30
sentencing process to a degree that the need to provide restitution to any

victim is outweighed by the burden on the sentencing process.”  18 U.S.C. §

3663A(c)(3)(B).

 




                                      31